DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “receive and modify the electrical signals to analog outputs,” in line 6.   In this case, the electrical signals are already in analog form given that they are the input to an analog to digital converter, therefore this limitation is unclear as to how, or what specific type of analog outputs the electrical signals are modified to.  
Claims 2-13 are also rejected based on their dependencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-11, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2012/0261553 ("Elkind").
Regarding claim 1, Elkind discloses an optical instrument, comprising: 
an optical sensor (101, Figs. 1A, 1B) configured to receive an optical input and convert the optical input to electrical signals (paragraph [0062]); and a conversion system, including: 
conversion circuitry (103, Figs. 1A, 1B) having multiple parallel signal channels (103A-103D, Figs. 1A, 1B, paragraph [0059]) that are configured to receive and modify the electrical signals (signals are amplified, paragraph [0062]) to analog outputs (output signals are analog given that they are transferred to output buffer module, Fig. 1B and see paragraph [0066]); 
an analog switch (switch 105 and output switch is unlabeled, Figs. 1A, 1B, or 307, Figs. 2-6) configured to select one of the parallel signal channels (103A-103D, Figs. 1A, 1B, paragraph [0060]) according to an operating mode of the optical instrument (paragraph [0060]); and 

Regarding claim 2, Elkind discloses the optical instrument as recited in Claim 1, wherein the conversion circuitry (103, Fig. 1B), the analog switch (105, Fig. 1B, or 307, Figs. 2-6), and the analog to digital converter (ADC, Fig. 1B) are coupled in series (Fig. 1B).
Regarding claim 3, Elkind discloses the optical instrument as recited in Claim 1, wherein the analog switch (output switch is unlabeled, Fig. 1B, or 307, Figs. 2-6) is coupled in series between the analog to digital converter (ADC, Fig. 1B) and the conversion circuitry (103, Fig. 1B).
Regarding claim 5, Elkind discloses the optical instrument as recited in Claim 1, wherein the optical instrument has a single conversion path (selecting channel 103A, Fig. 1B creates a single conversion path, paragraph [0023]) between an input (101 input, Fig. 1B) and an output of the conversion system (output of 103A, Fig. 1B).
Regarding claim 6, Elkind discloses the optical instrument as recited in Claim 1, wherein the conversion circuitry (103, Figs. 1A, 1B) includes at least two parallel signal channels (103A-103D, Figs. 1A, 1B).
Regarding claim 9, Elkind discloses the optical instrument as recited in Claim 1, further comprising: a controller (107, Fig. 1A, and paragraph [0021]) configured to direct operation of the analog switch (105, Figs. 1A, 1B) switching assembly, paragraph [0021]) based on the operating mode (operating modes are determined based on the image signal, paragraph [0021]).
Regarding claim 10, Elkind discloses the optical instrument as recited in Claim 1, further comprising a controller (107, Fig. 1A) configured to synchronize timing (paragraphs [0068], [0085]), based on the operating mode (paragraphs [0084]-[0085]), for the optical sensor (101, Figs. 1A-1b, or 201, Fig. 6) to generate the electrical signals from the optical signals and for the conversion circuitry (103, Figs. 1A, 1B) to receive and modify the electrical signals (paragraphs [0067]-[0068]).
Regarding claim 11, Elkind discloses the optical instrument as recited in Claim 10, wherein the timing (paragraph [0022], third mode of operation, timing is synchronized to a pulse) is based on an external synchronization signal (pulse from laser, paragraph [0022]).
Regarding claim 14, Elkind discloses a method of converting an optical input to a digital signal output, comprising:
receiving electrical signals from an optical sensor (101, Figs 1A, 1B) representing an optical input to the optical sensor (paragraph [0062]); 
selecting one of at least two parallel signal channels (any of 103A-103D, Figs. 1A, 1B) based on the operating mode (operating mode is determined by the magnitude of the input signal, paragraph [0062]) for modifying the electrical signals (signals can be amplified differently in each mode, paragraph [0062]); and 
converting the modified electrical signals to a digital signal output (ADC, Fig. 1B, paragraph [0066]).
Regarding claim 16, Elkind discloses the method as recited in Claim 14, wherein the operating mode (103A-103D, Figs. 1A, 1B, paragraph [0084]) indicates a type of synch signal (paragraphs [0068], [0085]) to use for controlling the method (paragraphs [0068], [0085]).
Regarding claim 17, Elkind discloses the method as recited in Claim 14, further comprising receiving an external synch signal (pulse from laser, paragraph [0022]) and employing the external synch signal for timing the conversion of the optical input to the electrical signals and for modifying the electrical signals (paragraph [0022], third mode of operation, timing is synchronized to a pulse).
Claims 1-3, 6-7, 14, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2006/0192959 ("Manolopoulos"). 
Regarding claim 1, Manolopoulos discloses an optical instrument, comprising: 
an optical sensor (5a, Figs. 4-5) configured to receive an optical input and convert the optical input to electrical signals (photocurrents, paragraph [0059]); and 
a conversion system (10, Figs. 4-5), including: conversion circuitry (20, 21, 25, 26, 27, Fig. 5) having multiple parallel signal channels (output from 20 is split to provide two signals, paragraph [0064]) that are configured to receive and modify the electrical signals (signals are at least amplified, paragraph [0064]) to analog outputs (11, 12, Fig. 4); 
an analog switch (13, Figs. 4-5) configured to select one of the parallel signal channels (11, 12, Fig. 4, paragraph [0064]) according to an operating mode of the optical instrument (inherent property of analog multiplexers to selectively connect an input to the output according to a signal, such as an AC or DC operating mode signal, see Fig. 4); and 
an analog to digital converter (14, Figs. 4-5) configured to receive and convert the analog output from the selected parallel signal channel (Figs. 4-5) to a digital signal output (paragraph [0061]).
Regarding claim 2, Manolopoulos discloses the optical instrument as recited in Claim 1, wherein the conversion circuitry (20, 21, 25, 26, 27, Fig. 5), the analog switch (13, Figs. 4-5), and the analog to digital converter (14, Figs. 4-5) are coupled in series (Fig. 4).
Regarding claim 3, Manolopoulos discloses the optical instrument as recited in Claim 1, wherein the analog switch (13, Figs. 4-5) is coupled in series between the analog to digital converter (14, Figs. 4-5) and the conversion circuitry (20, 21, 25, 26, 27, Fig. 5).
Regarding claim 6, Manolopoulos discloses the optical instrument as recited in Claim 1, wherein the conversion circuitry (20, 21, 25, 26, 27, Fig. 5) includes at least two parallel signal channels (11, 12, Fig. 4, paragraph [0064]).
Regarding claim 7, Manolopoulos discloses the optical instrument as recited in Claim 6, wherein the at least two parallel signal channels include a DC coupled channel (12, Fig. 4, paragraph [0060]) and an AC coupled channel (11, Fig. 4, paragraph [0060]).
Regarding claim 14, Manolopoulos discloses a method of converting an optical input to a digital signal output, comprising:
receiving electrical signals from an optical sensor (5a, Figs. 4-5) representing an optical input to the optical sensor (paragraph [0059]); 
selecting one of at least two parallel signal channels (11, 12, Figs. 4-5) based on the operating mode (inherent property of analog multiplexers to selectively connect an input to the output according to a signal, such as an AC or DC operating mode signal, see Fig. 4) for modifying the electrical signals (signals are at least amplified, paragraph [0064]); and 
converting the modified electrical signals to a digital signal output (14, Fig. 4, paragraph [0061]).
Regarding claim 18, Manolopoulos discloses the method as recited in Claim 14, wherein the at least two parallel signal channels is a DC coupled channel  (12, Fig. 4) and an AC coupled channel (11, Fig. 4, and see paragraph [0060]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Elkind in view of U.S. Patent Publication No. 2011/0092842 ("Decaria").
Regarding claim 4, Elkind discloses the optical instrument as recited in Claim 1, but does not disclose further comprising a differential driver configured to receive and modify the selected analog output and provide the selected analog output to the analog to digital converter.
However, Decaria discloses a differential driver (613, Fig. 5) configured to receive and modify the selected analog output (620A, Fig. 5) and provide the selected analog output to the analog to digital converter (paragraph [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a differential driver before the ADC circuit as disclosed by Decaria in the device of Elkind in order to convert the output to a serial differential signal pair and achieve optimum ADC performance by rejecting common-mode noise and interference.
Regarding claim 15, Elkind discloses the method as recited in Claim 14, but does not disclose that the converting includes providing differential output signals from the modified electrical signals before the converting to the digital signal output.
However, Decaria discloses providing differential output signals (620B, Fig. 5) from the modified electrical signals (6181-61832, Fig. 5) before the converting to the digital signal output (paragraph [0088]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide differential output signals before converting to the digital signal output as disclosed by Decaria in the device of Elkind in order to achieve optimum ADC performance by rejecting common-mode noise and interference.
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Elkind in view of U.S. Patent No. 2006/0128009 ("Cerrone"). 
Regarding claim 8, Elkind discloses the optical instrument as recited in Claim 1, but does not disclose a controller configured to send shutter commands to the optical sensor for timing collection of the optical input.
However, Cerrone discloses an optical instrument comprising a controller configured to send shutter commands (electronic shutter, paragraph [0041], inherently has a controller) to the optical sensor (CCD, paragraph [0041]) for timing collection of the optical input (integration time, paragraph [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an electronic shutter as disclosed by Cerrone in the device of Elkind to control the integration times of the various modes of operation.   
Regarding claim 21, Elkind discloses the method as recited in Claim 14, but does not disclose that the optical sensor receives shutter commands for timing collection of the optical input.
However, Cerrone discloses an optical sensor (CCD, paragraph [0041]) receives shutter commands (electronic shutter, paragraph [0041] for timing collection of the optical input (integration time, paragraph [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an electronic shutter as disclosed by Cerrone in the device of Elkind to control the integration times of the various modes of operation.
Claims 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elkind in view of Japanese Patent No. 2006/115324A ("Aramaki"). 
Regarding claim 12, Elkind discloses the optical instrument as recited in Claim 1, but does not disclose a controller configured to generate a warning of potential compromised electrical signals from the optical sensor based on at least one cooling parameter received from the optical sensor.
However, Aramaki discloses an optical instrument comprising a controller (7, Fig. 1) configured to generate a warning of potential compromised electrical signals from the optical sensor (warning is given to user, paragraph [0016]) based on at least one cooling parameter (cooler limit, see 5, Fig. 1, and paragraphs [0012], [0016], [0022]) received from the optical sensor (CCD 3, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a controller generate a warning of potential compromised electrical signals from 
Regarding claim 13, Elkind in view of Aramaki discloses the optical instrument as recited in Claim 12, and Aramaki further discloses that the at least one cooling parameter is selected from the list consisting of: 
an operating voltage of a cooler of the optical sensor, an operating current of a cooler of the optical sensor, an operating temperature of a cooler of the optical sensor (paragraph [0016]), operating parameters of at least one fan of a cooling system of the optical sensor, an operating temperature of the optical sensor (paragraph [0005]), and operating feedback from a control loop of a cooler of the optical sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to base the cooling parameter on the operating temperature of a cooler of the optical sensor as disclosed by Aramaki in the device of Elkind in order to ensure reliable operation of the cooler and optical sensor, as taught, known, and predictable.
Regarding claim 19, Elkind discloses the method as recited in Claim 14, but does not disclose monitoring cooling parameters of the optical sensor and generating a warning that the electrical signals are potentially compromised based on at least one of the cooling parameters.
However, Aramaki discloses monitoring cooling parameters of the optical sensor (cooler limit, see 5, Fig. 1, and paragraphs [0012], [0016], [0022]) and generating a warning that the electrical signals are potentially compromised based on at least one of the cooling parameters (warning is given to user, paragraph [0016]).
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Elkind in view of U.S. Patent Publication No. 2015/0011027 ("Lian"). 
Regarding claim 20, Elkind discloses the method as recited in Claim 14, wherein the operating mode (103A-103D, Figs. 1A, 1B) is received from a controller (107, Figs. 1A, 2-6).
Elkind does not disclose that the controller is a processing chamber controller, but Elkind discloses the device is suitable for different applications and different spectral ranges.
Lian discloses a processing chamber controller (250, Fig. 2, paragraph [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the device of Elkind with a processing chamber controller as disclosed by Lian in order to control the operation and analyze the spectra of the materials within the chamber, as taught, known, and predictable.
Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Elkind in view of U.S. Patent No. 5,457,530 ("Nagai"). 
Regarding claim 22, Elkind discloses a spectrometer comprising: 
a controller (107, Figs. 1-6) configured to direct operation of the [device] based on an operating mode (103A-103D, Figs. 1A, 1B, paragraph [0059]);
an optical sensor (101, Figs. 1A, 1B, or 201, Figs. 2-6) configured to receive an optical input and provide electrical signals based on the optical input and the operating mode (paragraph [0062]); and a

Elkind does not explicitly disclose that the device is a spectrometer, however, Elkind discloses the device is suitable for different applications and different spectral ranges.
Nagai discloses a spectrometer with an optical sensor (12, Fig. 10), conversion system (34, 35, Fig. 10) that modifies the electrical signals along parallel signal channels (Fig. 10) and selects one of the modified electrical signals (via 36, Fig. 10, col. 10, lines 33-35) as a digital signal output (ADC, Fig. 10, col. 10, lines 34-36).
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to configure the device of Elkind into a spectrometer as disclosed by Nagai in order to analyze different spectral ranges according to a desired application, as taught, known, and predictable.
Regarding claim 23, Elkind in view of Nagai discloses the spectrometer as recited in Claim 22, and Elkind further discloses the operating mode (103A-103D, Figs. 1A, 1B) indicates which one of the modified electrical signals is selected (paragraph [0059]).
Regarding claim 24, Elkind in view of Nagai discloses the spectrometer as recited in Claim 22, and Elkind further discloses that the operating mode (103A-103D, Figs. 1A, 1B) indicates employing either an external synch signal (laser pulse is external trigger, paragraph [0022], third mode of operation, or trigger unit in fourth mode, paragraph [0030]) or an internal 
Regarding claim 25, Elkind in view of Nagai discloses the spectrometer as recited in Claim 22, and Elkind further discloses that the controller (107, Figs. 1A, 2-6), upon receiving an external synch signal, automatically employs the external synch signal (trigger unit, or laser trigger, paragraphs [0080]-[0081]) for controlling operation of the optical sensor and the conversion system (third and fourth modes of operation, paragraphs [0079]-[0081]).
Regarding claim 26, Elkind in view of Nagai discloses the spectrometer as recited in Claim 22, and Nagai further discloses that the controller is further configured to send shutter commands to the optical sensor and the optical sensor is configured to employ the shutter commands to time collection of the optical input (col. 3, lines 10-14, col. 11, lines 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use and control a shutter as disclosed by Nagai in the device of Elkind in order to control the integration times of the various modes of operation.
Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over Elkind in view of Nagai further in view of Aramaki.
Regarding claim 27, Elkind in view of Nagai discloses the spectrometer as recited in Claim 22, but does not explicitly disclose that the optical sensor includes a cooling system, and the controller is further configured to generate a warning indicating the electrical signals are potentially compromised based on monitoring the cooling system.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have a controller generate a warning of potential compromised electrical signals from the optical sensor based on monitoring the cooling system as disclosed by Aramaki in the device of Elkind in order to alert a user of potential for malfunction or unreliable data.
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Elkind in view of Nagai further in view of Manolopoulos.
Regarding claim 28, Elkind in view of Nagai discloses the spectrometer as recited in Claim 22, and Elkind further discloses that the parallel signals channels are two channels (for example 103C and 103D, Fig. 1B), at least one is an AC coupled channel (paragraph [0031]).
Elkind in view of Nagai does not explicitly disclose a DC coupled channel.
However, Manolopoulos discloses the optical instrument with at least two parallel signal channels include a DC coupled channel (12, Fig. 4, paragraph [0060]) and an AC coupled channel (11, Fig. 4, paragraph [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have two channels, a DC coupled and an AC coupled channel, as disclosed by Manolopoulos in the device of Elkind in view of Nagai in order to do separate analysis of each as desired based on an application.
Regarding claim 29, Elkind in view of Nagai discloses the spectrometer as recited in Claim 22, but does not explicitly disclose that the controller is a programmable integrated circuit.
However, Manolopoulos discloses the controller is a programmable integrated circuit (paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a programmable integrated circuit as disclosed by Manolopoulos in the device of Elkind in view of Nagai given that they are well-known in the art to be small in size, reconfigurable, and can be programmed very rapidly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,259,936 ("Boggett") discloses device with DC and AC channels, see Fig. 9B.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/             Examiner, Art Unit 2878    




/GEORGIA Y EPPS/             Supervisory Patent Examiner, Art Unit 2878